Citation Nr: 0511179	
Decision Date: 04/20/05    Archive Date: 04/27/05

DOCKET NO.  03-02 352	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.

2.  Entitlement to service connection for a back disability, 
secondary to a left knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel




FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
September 1969 to July 1971.

2.	On March 17, 2005, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant that a withdrawal of this appeal is requested 
as to the issues of entitlement to service connection for a 
left knee disability and entitlement to service connection 
for a back disability, secondary to a left knee disability.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant as to the issues of entitlement to service 
connection for a left knee disability and entitlement to 
service connection for a back disability, secondary to a left 
knee disability, have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2004).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2004).  The appellant 
has withdrawn this appeal as to the issues of entitlement to 
service connection for a left knee disability and entitlement 
to service connection for a back disability, secondary to a 
left knee disability, and, hence, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed.


ORDER

The appeal is dismissed.



                       
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


